Citation Nr: 0012041	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 27, 1991 
for the grant of a total evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from September 1950 to August 1952.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Motions by the veteran that previous Board decisions be 
revised or reversed due to clear and unmistakable error are 
addressed in a separate Board decision under Docket Number 
99-17 446.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Decisions of the Board of Veterans' Appeals dated March 
23, 1981, May 4, 1982 and February 14, 1983 denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.

3.  The RO received a reopened claim for a total rating based 
on individual unemployability on March 27, 1991.  

4.  The veteran did not become permanently and totally 
disabled due to service-connected disability in the year 
prior to March 27, 1991.



CONCLUSION OF LAW

The criteria for an effective date prior to March 27, 1991 
for the grant of a total evaluation based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran was granted a total rating based on individual 
unemployability by the Board in an August 1997 decision.  By 
rating action in August 1997 the total rating based on 
individual unemployability was made effective from March 27, 
1991.  The veteran asserts that he is entitled to an 
effective date prior to March 27, 1991.

The veteran appeared before the undersigned member of the 
Board in July 1998.  The veteran testified that he had been 
unable to work since he left his last job in 1978.  The 
veteran stated that since he has been unable to work for many 
years prior to March 1991, due to his service-connected 
disabilities, he should be granted a total rating based on 
individual unemployability effective prior to March 27, 1991.

In this case the veteran reported that he has had two years 
of college.  The record reveals that the veteran worked for 
13 years as a salesperson for a typesetting firm.  The 
veteran left his job in early 1978.  The veteran was awarded 
Social Security Administration disability benefits effective 
from February 1978.  The Social Security benefits were based 
upon all of the veteran's physical disabilities including non 
service-connected disabilities of the veteran's cervical 
spine, knees, ankles and right hand.  

Since May 1978 the veteran's only service-connected 
disabilities have been a left arm amputation for which an 80 
percent rating has been in effect, and mild posture scoliosis 
for which a noncompensable rating has been in effect.

The Board denied the veteran's claims for a total disability 
rating for compensation purposes on the basis of individual 
unemployability in decisions dated in March 1981, May 1982, 
and February 1983.  Since the prior Board decisions denying 
the veteran a total rating based on individual 
unemployability are final decisions, the veteran is not 
entitled to an effective date prior to the February 1983 
Board decision.

Following the February 1983 denial of the veteran's claim, 
the veteran did not submit a new claim for a total rating 
based on individual unemployability due to service connected 
disability until March 1991.

Applicable regulations provide that the effective date of an 
increase in disability compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except that the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).  
This regulation permits the assignment of an effective date 
in the year prior to March 27, 1991 if the veteran became 
unemployable during that period.  

The record contains medical records from Thomas D. Magnell, 
M.D., dated from September 1990 to December 1991.  Dr. 
Magnell saw the veteran on five occasions between September 
1990 and March 27, 1991.  All of the veteran's complaints and 
treatment were for non service-connected disabilities.

The record also contains a February 4, 1991 letter from John 
Gilroy, M.D.  Dr. Gilroy stated that the veteran had a below 
the elbow amputation of his left arm during service following 
a motor vehicle accident and the veteran had essentially no 
function in the remainder of the left upper limb.  Dr. Gilroy 
further stated that the veteran had arthritic changes in his 
neck, pain and limitation of motion of the shoulder, and 
right carpal tunnel syndrome.  Dr. Gilroy was of the opinion 
that the veteran's neck, shoulder and carpal tunnel syndrome 
were related to the veteran's service-connected left arm 
amputation. 

The Board notes that the veteran was denied secondary service 
connection for cervical spine and right carpal tunnel 
syndrome disabilities in an August 1997 Board decision. 

The medical evidence from the year prior to the veteran's 
March 27, 1991 claim shows that the veteran was primarily 
receiving treatment for his non service-connected 
disabilities.  This medical evidence does not indicate that 
the veteran became unemployable due to his service-connected 
disabilities during that time.  Since the evidence of record 
does not show that the veteran was unemployable prior to 
March 27, 1991, an effective date prior to receipt of the 
veteran's claim on March 27, 1991 is not for assignment.  

The Board notes that in Tetro v. West, No. 97-1192 (U.S. Vet. 
App. Apr. 4, 2000) the U.S. Court of Appeals for Veteran's 
Claims held that the Board's failure in a prior Board 
decision to fulfill the duty to assist under 38 U.S.C. 
§ 5107(a) by obtaining all relevant Social Security 
Administration (SSA) records regarding the veteran's 
disability and employability vitiates the finality of that 
prior Board decision.  As a consequence, for purposes of 
awarding a proper effective date with respect to a subsequent 
award of the VA benefits, the prior claim which was the 
subject of the prior Board decision remains open.  In this 
case, by a decision dated June 13, 1979, the veteran was 
awarded SSA disability benefits, effective from February 6, 
1978.  The first notice the veteran provided the VA of the 
award of SSA disability benefits was on March 27, 1991.  The 
VA must have notice that relevant evidence may exist, or 
could be obtained, in order to trigger the 38 C.F.R. 
§ 5107(a) duty.  Gobber v. Derwinski, 2 Vet.App. 470 (1992); 
Robinnette v. Brown, 8 Vet.App. 69 (1995).  As notice of 
relevant SSA documents was not provided until March 27, 1991, 
subsequent to each of the prior B.V.A. decisions which denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability, the finality of those prior 
Board decisions is not vitiated.


ORDER

Entitlement to an effective date earlier than March 27, 1991 
for the grant of a total evaluation based on individual 
unemployability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

